DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pope et al. (hereinafter Pope) (US 2011/0173514 A1) in view of McDonnell et al. (hereinafter McDonnell) (US 2022/0286399 A1).

As to claim 1, Pope teaches a device (data processing unit (DPU) 20) ([0138]; Fig. 3) comprising: 
an integrated circuit comprising ([0006]): 
at least one interface (network/communication interface) configured to send and receive stream data units, a plurality of programmable processing cores, and a plurality of work unit queues (first queue and second queue, or transmission queue, reception queue, completion queue, etc.), wherein each work unit queue of the plurality of work unit queues is associated with one of the programmable processing cores and configured to store a plurality of work units enqueued for processing on the one of the programmable processing cores, wherein each work unit of the plurality of work units is associated with one or more of the stream data units (Title; Abstract; Fig. 3; [0070]; [0138]; [0183]-[0184]); and 
an operating system configured to execute on at least the one of the programmable processing cores, wherein the integrated circuit further comprises a queue manager (“communication interface” manages the queues) configured to, dequeuing the work unit from the work unit queue associated with the one of the programmable processing cores, invoke a software function specified by the work unit for execution on the operating system on the one of the programmable processing cores specified by the work unit for processing the one or more of the stream data units (Abstract; [0070]; [0073]; [0166]-[0167]; [0183]-[0184]; [0188]).
Pope does not explicitly teach the limitation as a whole:
a run-to-completion data plane operating system configured to execute on at least the one of the programmable processing cores, wherein the integrated circuit further comprises a queue manager configured to, upon dequeuing the work unit from the work unit queue associated with the one of the programmable processing cores, invoke a software function specified by the work unit for execution on the data plane operating system on the one of the programmable processing cores specified by the work unit for processing the one or more of the stream data units.
However, McDonnell teaches a run-to-completion data plane operating system and scheduler configured for multi-core execution, wherein a dequeuing of work in a queue by the queue manager results in action (executing/invoking a computing task, operation/function, etc., wherein task can be a reception or transmission of data stream) being taken by a worker core 208 of the multi-core computing system 200 ([0053]-[0056]; [0061]; [0071]; [0081]; [0127]-[0128];[0197];  [0242]; [0244]).  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Pope such that it would include the feature of a run-to-completion data plane operating system configured to execute on at least the one of the programmable processing cores, wherein the integrated circuit further comprises a queue manager configured to, upon dequeuing the work unit from the work unit queue associated with the one of the programmable processing cores, invoke a software function specified by the work unit for execution on the data plane operating system on the one of the programmable processing cores specified by the work unit for processing the one or more of the stream data units, as taught and suggested by McDonnell.  The suggestion/motivation for doing so would have been to provide the predicted result of more efficient queue management that could provide load balancing, improvements in performance and a reduction of processing time related to handling network data ([0054]-[0056]). 

As to claim 2, Pope teaches wherein the device comprises one of a compute node or a storage node (processor node or memory node) ([0087]; [0091]).

As to claim 3, McDonnell teaches wherein the queue manager is further configured to: receive the work unit specifying the software function and the one of the programmable processing cores for executing the software function; enqueue the work unit to the work unit queue associated with the one of the programmable processing cores; and dequeue the work unit from the work unit queue to the one of the programmable processing cores for processing (Abstract; [0056]; [0081]).

As to claim 4, McDonnell teaches wherein, to process the work unit, the one of the programmable processing cores is configured to: receive the work unit from the work unit queue associated with the one of the programmable processing cores; retrieve the one or more of the stream data units associated with the work unit from a cache memory of the one of the programmable processing cores ([0060]; [0118]; [0161]; [0237]); execute the software function specified by the work unit to process the one or more of the stream data units ([0111]; [0127]-[0128]); and output the results of processing the work unit to the work unit queues, wherein the results include one or more new work unit messages ([0056]; [0157]; [0221]).

As to claim 7, McDonnell teaches wherein the software function invoked to process the work unit comprises one of a plurality of software functions included in a function library provided by the data plane operating system, and, wherein the plurality of software functions included in the function library include one or more network functions, one or more storage functions, one or more security functions, and one or more analytics functions ([0238]; [0241]-[0242]; [0072]).

As to claim 9, Pope teaches wherein the at least one interface comprises a network interface configured to send and receive the stream data units with a network, and wherein the integrated circuit further comprises a networking unit configured to support the network interface to connect directly to the network without a separate network interface card (NIC), the networking unit configured to control input and output of the stream data units between the device and the network ([0006]; [0045]-[0046]; [0148]-[0153]).

As to claim 10, Pope teaches wherein the at least one interface comprises a host interface configured to send and receive the stream data units with an application processor or a storage device, and wherein the integrated circuit further comprises at least one host unit configured to support the host interface to connect directly to the application processor or the storage device, the host unit configured to at least one of control input and output of the stream data units between the device and the application processor or control storage of the stream data units with the storage device ([0146]-[0164]).

As to claim 20, it is rejected for the same reasons as stated in the rejection of claim 1.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pope in view of McDonnell, and further view of Van de Groenendaal et al. (hereinafter Van de Groenendaal) (US 2021/0117242 A1).

As to claim 8, McDonnel teaches further comprising: a multi-tasking control plane operating system configured to execute on one or more of the plurality of programmable processing cores and one or more control plane service agents configured to execute on the control plane operating system (Abstract; [0071]; [0244]).  Pope in view of McDonnell does not teach  the control plane service agents configured to perform set up and tear down of software structures to support the work unit processing performed by the software function executing on the data plane operating system.  However, Van de Groenendaal teaches control plane software and operating system performing operations such as set-up and tear-down of channels that support the work unit processing performed by the function executing on the data plane operating system ([0188]; [0212]; [0271]-[0273]; [0391]).  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Pope in view of McDonnell such that it would include the feature of the control plane service agents configured to perform set up and tear down of software structures to support the work unit processing performed by the software function executing on the data plane operating system, as taught and suggested by Van de Groenendaal.  The suggestion/motivation for doing so would have been to provide the predicted result of being able to create configuration, new services, and management changes, on the fly (Van de Groenendaal - [0188]).

Claims 11-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2016/0378538 A1) in view of Van de Groenendaal.

As to claim 11, Kang teaches a device comprising: 
an integrated circuit having at least one interface configured to send and receive stream data units (data streams of multimedia applications, etc.) and a plurality of programmable processing cores (first multi-core processing cluster and second multi-core processing cluster) (Abstract; [0058]); 
a run-to-completion data plane operating system (data plane SW of operating system 213) configured to execute on one or more of the plurality of programmable processing cores (one or more of the multi-core processing clusters) (Abstract; [0021]-[0022]; [0053]-[0054]); 
a run-to-completion software function invoked for execution on the data plane operating system on one of the programmable processing cores to process a work unit, wherein the work unit is associated with one or more of the stream data units (streams from Processing Elements 1-4) (Abstract; [0021]; [0075]; claims 5 and 6; Fig. 5); 
a multi-tasking control plane operating system (OS 204 can be one of Windows, Linux and Unix multitasking operating system) configured to execute on one or more of the plurality of programmable processing cores (multi-core) ([0022]; [0033]; [0054]); and 
one or more control plane service agents configured to execute on the control plane operating system (Control/Data Plane SW) (Fig. 2).
Kang does not explicitly teach the control plane service agents configured to perform set up and tear down of software structures to support the work unit processing performed by the software function executing on the data plane operating system.  However, Van de Groenendaal teaches control plane software and operating system performing operations such as set-up and tear-down of channels that support the work unit processing performed by the function executing on the data plane operating system ([0188]; [0212]; [0271]-[0273]; [0391]).  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Kang such that it would include the feature of the control plane service agents configured to perform set up and tear down of software structures to support the work unit processing performed by the software function executing on the data plane operating system, as taught and suggested by Van de Groenendaal.  The suggestion/motivation for doing so would have been to provide the predicted result of being able to create configuration, new services, and management changes, on the fly (Van de Groenendaal - [0188]).

As to claim 12, Kang teaches wherein the device comprises one of a compute node or a storage node ([0053]).

As to claim 13, Van de Groenendaal teaches wherein the integrated circuit further comprises: a plurality of work unit queues, wherein each work unit queue of the plurality of work unit queues is associated with one of the programmable processing cores and configured to store a plurality of work units enqueued for processing on the one of the programmable processing cores; and a queue manager configured to, upon dequeuing the work unit from the work unit queue associated with the one of the programmable processing cores, invoke the software function specified by the work unit for execution on the data plane operating system on the one of the programmable processing cores specified by the work unit for processing the one or more of the stream data units ([0337]; [0343]; [0405]; [0109]).

As to claim 14, Kang teaches further comprising a control plane software stack configured to execute on the data plane operating system on the one or more of the programmable processing cores (multi-core), wherein the control plane software stack (control/data plane software stack SW (212)) comprises a hypervisor (hypervisor 609) and the multi-tasking control plane operating system configured to execute on the hypervisor (Abstract; [0033]; [0047]; [0055]).

As to claim 16, Van de Groenendaal teaches wherein the stream data units comprise data packets, and wherein the control plane service agents are further configured to: determine that a packet flow of the data packets is legitimate ([0162]; [0182]; [0383]); and send an instruction to the data plane operating system executing on the one or more of the programmable processing cores to set up the packet flow in a flow table ([0278]; [0296]).

As to claim 17, Van de Groenendaal teaches wherein the data plane operating system executing on the one or more of the programmable processing cores is configured to: receive the packet flow of the data packets (packets in Receive queue 3708) ([0392]; Fig. 37); perform a lookup in the flow table to determine that the packet flow is legitimate ([0162]; [0182]; [0278]-[0279]); and map the packet flow to the one of the programmable processing cores for serialized processing of the data packets of the packet flow ([0182]-[0183]; [0278]; [0296]).

As to claim 18, Van de Groenendaal teaches wherein the at least one interface comprises a network interface configured to send and receive the stream data units with a network, and wherein the integrated circuit further comprises a networking unit (network interface 3700) configured to support the network interface to connect directly to the network without a separate network interface card (NIC), the networking unit configured to control input and output of the stream data units (network interface 3700 includes transceiver 3702) between the device and the network (uses data processing unit (DPU) instead of NIC in order to achieve finer granularity of offloads) ([0150]; [0391]-[00392]).

As to claim 19, Kang teaches wherein the at least one interface comprises a host interface (Host Memory/Interface Controller 401) configured to send and receive the stream data units with an application processor or a storage device (multi-core processing Elements (PE) running multi-tasking operating system and applications, PE1 402, PE2 403, PE3, 405, and PE4 404), and wherein the integrated circuit further comprises at least one host unit (host 406 or 506) configured to support the host interface to connect directly to the application processor or the storage device, the host unit configured to at least one of control input and output of the stream data units between the device and the application processor or control storage of the stream data units with the storage device (Figs. 4 and 5; [0065]; [0070]; [0036]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Van de Groenendaal, and further in view of Dasgupta et al. (hereinafter Dasgupta) (US 2020/0264914 A1).

As to claim 15, Kang in view of Van de Groenendaal does not explicitly teach wherein at least one of the programmable processing cores executing the control plane operating system comprises an independent processing core dedicated to the control plane operating system.  However, Dasgupta teaches a computer system with a plurality of CPU cores executing a control plane operating system, wherein a specific core can be dedicated to the control plane operating system ([0029]; [0052]; [0088]; claim 6).  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Kang in view of Van de Groenendaal such that it would include the teaching of wherein at least one of the programmable processing cores executing the control plane operating system comprises an independent processing core dedicated to the control plane operating system, as taught and suggested in Dasgupta.  The suggestion/motivation for doing so would have been to provide the predicted result of being able to harness the entire power of the multi-core processor by enabling workloads on individual cores based on design and workload requirements or constraints (Dasgupta – [0047]; [0052]).  

Allowable Subject Matter
Claims 5-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sundar et al. (US 2022/0116487 A1) discloses a stacked memory such as a high bandwidth memory (HBM) with a wide data path is used by a streaming pipeline in a network interface controller to buffer segments of a data packet to allow the network interface controller to perform operations on the packet payload. The headers and packet payload can be scanned and classified concurrently with the buffered payload parsed in parallel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH TANG/Primary Examiner, Art Unit 2199